Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The MFR of claim 1 lacks the testing conditions. MFR is commonly measured under different temperatures and different weights. Each result in different MFR values.
	The is no basis for “the guanidino group or guanidinium ion in claim 4.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu 2007/0004853.
	Wu exemplifies (105 of table 1) a blend including 100 parts of an ethylene/methylacrylate/butylacrylate/monoethyl maleate terpolymer and 4 parts diorthotolyl guanidine. The prepolymer has a MI of 21.4g/10min.

In regards to applicant’s dependent claims:
The 4 parts diorthotolyl guanidineprovides 4g/239g/mol or 0.017 moles of guanidino groups. The terpolymer has 3.75 wt% monoethyl maleate. Such a terpolymer provide 3.75/144 moles of acid groups per 100 grams of terpolymer. The ratio of guanidine groups to acid groups is 0.017/0.026  or 0.65.
	Claim 5 does not require the salt, but merely further limits the choice of salts in the larger Markush group of claim 1.
	The blend is mixed in a Banbury mixer @ 1000C (paragraph 76).

Claims 1,5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda 2015/0035235 in view of Santorelli 4578425.
	Tsuda exemplifies (table 6) blends that include AEM (Vamac Ultra LT) and Nocceler DT. Inherently, Nocceler DT is a guanidine derivative (see the Toronto Chemical data sheet). The AEM (paragraph 70) is a copolymer of ethylene, methylacrylate and a carboxyl containing monomer. 
	The MFR of the AEM is not reported. However, VAMAC polymers are known to generally have melt indices of 0.3-100g/10min (see col 2 line 36,56 of Santorelli).
	It would have been obvious to employ a VAMAC of ordinary MFR in Tsuda’s composition.

	In regards to applicant’s dependent claims:
	Claim 5 does not require the salt, but merely further limits the choice of salts in the larger Markush group of claim 1.
	The blend is mixed in a kneader (paragraph 80).


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda 2015/0035235 in view of Santorelli 4578425 in further view of Greene 3904588.
	Tsuda/Santorelli apply as explained above.
	Santorelli (col  2 line 36-38) points to Green for the details of VAMAC.
Greene (table 1) exemplifies ethylene/acrylate/monoethyl maleate terpolymers of 3-5.99 wt% monoethyl maleate. Such terpolymers provide 3/144 to 5.99/144 moles of acid groups per 100 grams of terpolymer.
In Tsuda’s examples, the 1 part Nocceler DT provides 1g/239g/mol or 0.0042 moles of guanidino groups.
	The 30 parts VAMC (example 3 of Tsuda) provides 0.3 x (3/144 to 5.99/144) or 
0.006 to 0.012 moles of acid groups. The moles of guanidino to moles of acid groups would be 0.0042/0.006 to 0.0042/0.012 or 0.35 to 0.7. Similarly, Tsuda examples of 40 or 50 parts VAMAC would also meet applicant’s ratio.
	It would have been obvious to employ VAMAC’s with typical acid contents for use in Tsuda’s compositions.


Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Kim 2011/0152010.
	Kim claims (#10) a golf ball made from a blend of an olefin/acid copolymer, neutralizing metal and crosslinking agent. The olefin/acid copolymer may be ESCOR5200 (paragraph 218) which is an ethylene/acrylic acid copolymer. ESCOR5200 inherently is a 85/15 E/AA copolymer of 38g/10min MI (see table 1A of Sullivan 2014/0113745). The crosslinker may be dicyandiamide (paragraph 100) which qualifies as a guanidine derivative.
	Although no example meets all of applicant’s limitations, the disclosure sufficiently discloses each to justify an obviousness rejection.

 In regards to applicant’s dependent claims:
The crosslinker should be used 2-6wt% based on the entire composition (paragraph 174). Dicyandiamide has a MW of 84g/mol. 4 parts of dicyandiamide provide 8/84 or 0.048 moles of guanidine groups. Discounting the minor amount of metal present, 100 parts of the 85/15 E/AA copolymer provides 15/72 or 0.208, moles of acid groups. The ratio of guanidine to acid is 0.048/0.208 or 0.23.
	Claim 5 does not require the salt, but merely further limits the choice of salts in the larger Markush group of claim 1.
	The blend can be mixed in an extruder (paragraph 161).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-10 of copending Application No. 16-968367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims        blends of ethylene/(meth)acrylic acid copolymers and guanidines. The instant claims are broader in the sense that the copolymer need not be neutralized.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/8/22